DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a tibiopedal vascular closure band that includes the combination of recited limitations in claims 1, 12, and 18. The art alone or in combination did not teach wherein at least one compression element adapted to apply targeted pressure to at least one artery or vein located in at least one of the lower leg and foot at a location on the ankle or foot of the patient, the targeted pressure having a value that substantially exceeds the value of standard forces that are applied to the remainder of the lower leg and foot via attachment of the first strap around the at least a portion of the lower leg of the patient and attachment of the second strap around the at least a portion of the foot of the patient; at least one attachment element, the at least one attachment element adapted for either fixed or removeable attachment of the at least one compression element thereto such that at least a portion of the compression element is located between the first strap and the patient's ankle or foot or between the second strap and the patient's ankle or foot. The closest prior art of record Ravikumar (2015/0245975 A1) fails to disclose the limitations above and would not be obvious to modify since the only pressure applied to the foot and ankle are by the straps. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771